Citation Nr: 0638735	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-07 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right hip 
disorder.  

2.  Entitlement to service connection for a claimed left hip 
disorder.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 6, to February 
22, 1978.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the RO.  

In her Substantive Appeal, in February 2005, the veteran 
raised issues of service connection for a psychiatric 
disorder, a lipoma, back disorder and knee disorders.  They 
have not been developed for appellate review and are referred 
to the RO for appropriate action.  

The issue of whether new and material evidence has been 
received to reopen the claim of service connection for a 
right hip disorder is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a left hip disorder in service or for many years 
thereafter.  

2.  The currently demonstrated left hip osteopenia is not 
shown to due to due to any event or incident of her period of 
active service.  



CONCLUSION OF LAW

The veteran does not have a left hip disability including any 
manifested by osteopenia due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the veteran in the development of her claim of service 
connection for left hip disorder.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

In a letter, dated in January 2003, the RO informed the 
veteran that, in order to establish service connection for a 
particular disability, there had to be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The RO notified the veteran and her representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the appellant's claims; 
(2) the information and evidence that VA would seek to 
provide, such as records held by Federal agencies; (3) the 
information and evidence that the appellant needed to 
provide, such as employment records and records of her 
treatment by private health care providers; and (4) the need 
to furnish VA any other information or evidence in the 
appellant's possession that pertained to her claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified her of what to do if she had questions or 
needed assistance and provided a telephone number, computer 
site, and address where she could get additional information.  

Not only did the foregoing notice comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) set forth the text of 
the law and regulations.  Moreover, the SOC notified the 
veteran and her representative of the evidence which had been 
obtained in support of the appellant's appeal.  

Following such notice, the RO received additional evidence 
and argument in support of the appeal.  Thereafter, the RO 
readjudicated the appeal, taking into account all of the 
evidence and argument on file.  Thus, the veteran has had 
ample opportunity to participate in the development of her 
appeal.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in See 
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  However, the 
absence of such notification is not prejudicial in this case.  
With service connection cases, no disability rating or 
effective date is assigned when, as here, service connection 
is denied.  Id.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support her claim of service connection for left 
hip disability.  It appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, she has not 
identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support that 
claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
of service connection for left hip disorder.  

As such, there is no prejudice due to a failure to assist her 
with that claim.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of her claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the service medical records are negative for 
any complaints or clinical findings of left hip disability.  
Such manifestations, identified as being due to osteopenia, 
were not shown until February 2002, when the veteran 
complained of bilateral hip pain.  

Although confirmed in July 2003 by VA X-ray studies, there is 
no competent evidence on file to show that any current left 
hip disability is due to any event or incident of her brief 
period of active service.  

The only reports to the contrary come from the veteran.  As a 
lay person, however, she is only qualified to report on 
matters which are capable of lay observation.  She is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, her opinion, without more, cannot 
be considered competent evidence of service connection.  

Absent competent nexus evidence, service connection for a 
claimed left hip disorder is not warranted.  Accordingly, to 
this extent, the appeal is denied.  



ORDER

Service connection for left hip disorder is denied.  



REMAND

Service connection for a claimed right hip disorder was most 
recently denied in October 1997.  

At that time, the Board found that new and material evidence 
had not been submitted to reopen the claim of service 
connection for right hip disorder.  

As the veteran did not appeal that decision, it became final 
under the law and regulations then in effect.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. §§ 20.1100 (1997).  The 
veteran now requests that VA reopen her claim of service 
connection for a right hip disorder.  

In order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  

As noted, in its January 2003 letter, VA informed the 
appellant of the criteria for service connection for a 
particular disability.   

However, VA has not notified the veteran of the evidence and 
information necessary to reopen the claim.  For example, VA 
has not sent her notice that describes the evidence necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Similarly, VA has failed to notify the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned should service connection for right 
hip disability be granted.  Dingess/Hartman.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should notify the veteran of 
the evidence and information necessary to 
reopen her claim of service connection 
for right hip disorder.  In so doing, 
describe the evidence necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
Board's denial of October 1997.  

Also the appellant should be informed 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is 
granted.  

2.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the issue of whether new and 
material evidence has been received to 
reopen a claim of service-connection for 
right hip disorder.  

If any benefit sought on appeal is not 
granted, then the veteran and her 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless she is notified to do so.  

The veteran has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


